 99320 NLRB No. 17LABORERS LOCAL 1086 (MIRON CONSTRUCTION)1The contract between Miron and Local 139 provides that Mironwill subcontract work ``only to a subcontractor who has signed, or
is otherwise bound by, a written labor agreement entered into with
[Local 139].''Laborers International Union of North America,Local No. 1086, AFL±CIO and Miron Con-struction Co., Inc. and International Union of
Operating Engineers, Local No. 139, AFL±CIO
and Par Construction Co., Inc. Case 30±CD±147December 18, 1995DECISION AND ORDER QUASHING NOTICEOF HEARINGBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe charge in this Section 10(k) proceeding wasfiled December 29, 1992, by Miron Construction Co.,
Inc., alleging that the Respondent, Laborers Inter-
national Union of North America, Local No. 1086,
AFL±CIO, violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing Miron to require its sub-
contractor, Par Construction Co., Inc. to continue to as-
sign certain work to employees represented by Local
1086 rather than to employees represented by Inter-
national Union of Operating Engineers, Local No. 139,
AFL±CIO. A hearing was held on February 16 and
March 29, 1993, before Hearing Officer Janice K. Gif-
ford. Miron, Local 1086, and Local 139 filed
posthearing briefs.The National Labor Relations Board affirms thehearing officer's rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.FINDINGSOF
FACTI. JURISDICTIONPar Construction Co., Inc., a Wisconsin corporation,is a construction firm with its principal office in Ma-
lone, Wisconsin. During the past calendar year, a rep-
resentative period, Par purchased and received goods,
materials, and services valued in excess of $50,000 di-
rectly from suppliers located outside the State of Wis-
consin.Miron Construction Co., Inc., a Wisconsin corpora-tion, is a construction firm with its principal office in
Menasha, Wisconsin. During the past calendar year, a
representative period, Miron purchased and received
goods, materials, and services valued in excess of
$50,000 directly from suppliers located outside the
State of Wisconsin.The parties stipulated, and we find, that Par Con-struction Co., Inc. and Miron Construction Co., Inc.
are employers engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act and that Local
1086 and Local 139 are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeSometime in 1992, general contractor Miron wasawarded the contract on the Kettle Moraine Correc-
tional Facility project in Sheboygan, Wisconsin. In
May 1992, Miron engaged Par, the Employer, as a ma-
sonry subcontractor on the project. The Employer as-
signed the operation of three mason-tending forklifts to
employees represented by Local 1086. Miron has col-
lective-bargaining agreements with Local 1086 and
with Local 139.On June 26, 1992, Local 139 filed a grievanceagainst Miron, alleging that Miron had ``subcontracted
bargaining unit work covered by the ... Agreement

to a subcontractor not signatory to that agreement.''
The grievance sought payment for the work assigned
to employees represented by Local 1086.1On August5, 1992, the Wisconsin Laborers District Council sent
Miron a letter opposing any reassignment of or pay-
ment to another trade for the mason-tending forklift
work. Local 1086 sent a letter to Miron, dated Decem-ber 14, 1992, advising Miron that it would ``take all
steps necessary to preserve the assignment ... [and]

will strike and picket to maintain the work assign-
ment'' if Miron reassigned the work to Local 139 or
any other trade.B. Work in DisputeThe disputed work involves the operation of mason-tending forklifts at the Kettle Moraine Correctional Fa-
cility project in Sheboygan County, Wisconsin.C. Contentions of the PartiesBoth Miron and the Employer contend that themason-tending forklift work should be awarded to em-
ployees represented by Local 1086, based on employer
preference and past practice, economy and efficiency,
area practice, and collective-bargaining agreements.Local 1086 also contends that both Miron and theEmployer prefer to have employees whom it represents
perform the mason-tending forklift work. It argues that
this factor, economy and efficiency of operations, area
and industry practice, and relative skills, require an
award of the work to employees it represents. Local
1086 seeks a broad award covering the work in dispute
at all jobsites of the Employer within the common geo-
graphic jurisdiction of Local 1086 and Local 139.Local 139 contends that no jurisdictional dispute ex-ists. It states that its contractual grievance against
Miron for allegedly violating the subcontracting clause
of its labor agreement did not constitute a claim to the 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2318 NLRB 809 (1995).1318 NLRB 809 (1995).work in dispute and that it did not engage in conductthat could be construed as coercive and thus did not
violate Section 8(b)(4)(D) of the Act. Local 139 also
argues that Miron's charge against Local 1086 is the
result of collusion. If the Board finds that a jurisdic-
tional dispute exists, Local 139 maintains that the fac-
tors of economy and efficiency, collective-bargaining
agreements, area and industry practice, Miron's past
practice, relative skills, and an agreement of the Inter-
national Unions in 1954 favor an award of the work
in dispute to employees it represents. Finally, Local
139 contends that if the Board proceeds on the merits
of the case, its determination should be confined to the
facts of the instant case.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute. The Board requires
that there is reasonable cause to believe (1) that a party
has used proscribed means to enforce its claims to the
work in dispute and (2) that there are competing
claims to the disputed work between rival groups of
employees. The first part of the standard is satisfied in
this case because it is undisputed that Local 1086
threatened to strike and picket if Miron reassigned the
work to employees represented by Local 139 or any
other trade union. We find, however, that the second
prong of this test was not met.In Laborers (Capitol Drilling Supplies),2the Boardoverturned precedent and announced a new rule:... in the construction industry, a union's action
through a grievance procedure, arbitration, or ju-
dicial process, to enforce an arguably meritorious
claim against a general contractor that work hasbeen subcontracted in breach of a lawful unionsignatory clause, does not constitute a claim to the
subcontractor for the work, provided that the
union does not seek to enforce its position by en-
gaging in or encouraging strikes, picketing, or
boycotts or by threatening such actions.Thus, in cases of this kind, the Board will no longerfind that there are competing claims to disputed work.
Local l39 filed a grievance against Miron, the general
contractor, for allegedly violating their labor agreement
which limits subcontracting to those employees
``bound[,] by a written labor agreement entered into
with [Local 139].'' Local 139 never engaged in any
dispute with Par, the subcontractor. Moreover, Local
139 did not seek to enforce its position by either
threatening to, or actually, picketing, striking, or boy-
cotting. Therefore, under the rule set forth in Laborers(Capitol Drilling Supplies), supra, we find that thereare no competing claims to the disputed work between
rival groups of employees. Therefore, we will quash
the notice of hearing.ORDERIt is ordered that the notice of hearing issued in thiscase is quashed.MEMBERCOHEN, dissenting.I would not quash the notice of hearing in this case.There is reasonable cause to believe that there is a vio-
lation of Section 8(b)(4)(D): Respondent Local 1086
threatened to strike and picket if the work were reas-
signed to Local 139. The majority contend, however,
that there is no competing claim to the work because
Local 139 has only filed a grievance. For the reasons
set forth in my dissent in Laborers (Capitol DrillingSupplies),1I find that there is reasonable cause to be-lieve that the grievance is a competing claim. I would,
therefore, proceed to an award of the work in dispute.